Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on December 11, 2020.  Claims 1-14 are presented for examination.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The independent claims 1, 7 and 11 comprise “changing the active database and the standby database among the plurality of databases”.  The limitation needs to be clarified in view of the claim context and par. 44 that the change is with regard to their roles, hence their roles change, or equivalent.
In addition, claims 1, and 11 further claim in the same limitation “controlling”.  The “controlling” needs to be replaced with “controlling the relocation”, or equivalent, to clearly claim the claimed limitations. 

Prior art:
The best prior art, Kim (USPN. 2020/0110674) teaches in general workload management (fig. 2, 4 and 5, multiple primary and secondary database systems of a distributed data system, and item 470a, load balancing, pars. 68-69) including heartbeat managing, but fails to teach the free space information indicates free spaces that depend on fragmentation states of storage areas in which the same data is stored, as claimed.
	Second best prior art, Rajadurai USPN. 2021/0081246), teaches “free space” size of available databases for each appliance, but does not explicitly teach the claimed concept.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




February 4, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153